Title: From John Adams to United States Senate, 15 December 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States December 15th 1800.

I transmit to the Senate for their consideration & decision, a convention both in English and French, between the United States of America, & the French Republic, signed at Paris on the thirtieth day of September last, by the respective plenipotentiaries of the two powers. I also transmit to the Senate, three manuscript volumes containing the journal of our envoys.

John Adams.